NO. 12-09-00245-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
PINEYWOODS COMMUNITY
DEVELOPMENT FINANCIAL                                      '    APPEAL FROM THE 159TH
INSTITUTION AND PINEYWOODS
HOME TEAM AFFORDABLE
HOUSING, APPELLANTS

V.                                                         '    JUDICIAL DISTRICT COURT OF

ENTERPRISE COMMUNITY
LOAN FUND, INC.,                             ' ANGELINA COUNTY, TEXAS
APPELLEE
                           MEMORANDUM OPINION
                                  PER CURIAM
     Appellants have filed a motion to dismiss this appeal. In their motion, Appellants
state that they have reached a resolution of this dispute and no longer wish to pursue the
appeal. Because Appellants have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered June 23, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)